DETAILED ACTION
	This is the SECOND non-final Office action for application 16/929,863 filed July 15, 2020, which does not make any reference to foreign priority or domestic benefit. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
Applicant’s amendments filed October 11, 2022 have been considered. 
The amendment to the abstract overcomes the objection to the specification and Examiner withdraws the objection to the specification.
The amendment to claim 20 overcomes the objection for a minor informality and Examiner withdraws the objection to the claims.
The amendments to claims 4-6 and 17 overcome the 35 U.S.C. §112(b) rejections and Examiner withdraws the 35 U.S.C. §112(b) of claims 4-6 and 17.

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. §103 rejections applied to claims 1-3 and 7-16 filed October 11, 2022 have been considered but are moot because the new ground of rejection, provided below, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claim 4 contains allowable subject matter because the prior art fails to disclose, either singly or in combination, the temporary cast of claim 1, wherein: the first electrode and the second electrode each comprise two or more tab portions and two or more bridge portions; each of the two or more bridge portions interconnects adjacent tab portions of the two or more tab portions; and at least one of the first electrode and the second electrode comprises a central opening positioned between the two or more tab portions and encircling the expandable fluid region.
The closest prior art made of record is Keplinger (WO 2019/173227). However, Keplinger does not disclose wherein: the first electrode and the second electrode each comprise two or more tab portions and two or more bridge portions; each of the two or more bridge portions interconnects adjacent tab portions of the two or more tab portions; and at least one of the first electrode and the second electrode comprises a central opening positioned between the two or more tab portions and encircling the expandable fluid region, either singly or in combination.
Claims 5 and 6 contain allowable subject matter based on their dependence from claim 4.

Claim 17 contains allowable subject matter because the prior art fails to disclose, either singly or in combination, the temporary cast of claim 15, wherein: the first electrode and the second electrode each comprise two or more tab portions and two or more bridge portions; each of the two or more bridge portions interconnects adjacent tab portions of the two or more tab portions; and at least one of the first electrode and the second electrode comprises a central opening positioned between the two or more tab portions and encircling the expandable fluid region.
The closest prior art made of record is Keplinger (WO 2019/173227). However, Keplinger (WO 2019/173227) does not disclose wherein: the first electrode and the second electrode each comprise two or more tab portions and two or more bridge portions; each of the two or more bridge portions interconnects adjacent tab portions of the two or more tab portions; and at least one of the first electrode and the second electrode comprises a central opening positioned between the two or more tab portions and encircling the expandable fluid region either singly or in combination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Altobelli (US 2009/0271000) in view of Keplinger (WO 2019/173227).

Regarding claim 1, Altobelli discloses a temporary cast (Fig. 1; [Abstract], “A dynamic support apparatus”) comprising: 
an exterior shell ([0070], “In one embodiment, the frame has an outer shell and an inner shell”);
a lining body comprising an inner layer ([0070], “In one embodiment, the frame has an outer shell and an inner shell”);
one or more pressure sensors communicatively coupled to a controller (Fig. 22; a pressure sensor 756; [0084], “The pressure sensors sense this pressure differential, and the control unit may adjust the pressure of the bladder(s) 728”); and
and a plurality of artificial muscles (Fig. 3; [0067], “The actuators 24 may be bladders filled with air, incompressible gas or incompressible liquid, electroactive polymers (EAPs), or other types of actuators capable of changing their geometry”; bladders serve the same function and have a similar structure to artificial muscles, thus, bladders and artificial muscles are treated as the same from herein) disposed between the inner layer and the exterior shell ([0067], “The dynamic interface 16 includes one or more actuators 24 of various shapes and sizes that can be positioned either longitudinally and/or circumferentially along the frame 14”; [0070], “the dynamic interface may be disposed between the outer shell and the inner shell”), wherein:
each of the plurality of artificial muscles is communicatively coupled to the controller ([0085], “For example, the controller may turn off one actuator 24 at a time to allow blood flow into the region of the turned off actuator 24”).
Altobelli does not disclose that each of the plurality of artificial muscles comprises: 
a housing comprising an electrode region and an expandable fluid region;
a dielectric fluid housed within the housing; and
an electrode pair positioned in the electrode region of the housing, the electrode pair comprising a first electrode fixed to a first surface of the housing and a second electrode fixed to a second surface of the housing, wherein the electrode pair is actuatable between a non-actuated state and an actuated state such that actuation from the non-actuated state to the actuated state directs the dielectric fluid into the expandable fluid region, expanding the expandable fluid region.
However, Keplinger discloses each of the plurality of artificial muscles comprises: 
a housing comprising an electrode region and an expandable fluid region (Keplinger: Fig. 21A; [Abstract], “Electrostatic forces between electrode pairs of the transducers generated upon application of a voltage to the electrode pairs draws the electrodes in each pair towards each other to displace a liquid dielectric contained within an enclosed internal cavity of the transducers to drive actuation in various manners”);
a dielectric fluid housed within the housing (Keplinger: a liquid dielectric 912); and
an electrode pair positioned in the electrode region of the housing (Keplinger: First and second electrodes 916, 917), the electrode pair comprising a first electrode fixed to a first surface of the housing and a second electrode fixed to a second surface of the housing (Keplinger: Fig. 21A; First and second electrodes 916, 917), wherein the electrode pair is actuatable between a non-actuated state and an actuated state such that actuation from the non-actuated state to the actuated state directs the dielectric fluid into the expandable fluid region, expanding the expandable fluid region (Keplinger: Fig. 21A; When an increasing voltage (V) is applied to the electrodes 916, 917 of the interconnected units 904, electrostatic forces displace the liquid dielectric 912 causing the electrodes 916, 917 to progressively draw together and close”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to replace the bladders with artificial muscles that house electrodes, an expandable fluid region, and a dielectric fluid in the cast apparatus of Altobelli as taught by Keplinger.  A skilled artisan would have been motivated to do so because Keplinger teaches that these type of actuators (peano-type actuators) are capable of fast, muscle-mimetic, linear contractions upon activation. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to pressure changing devices.

Regarding claim 2, Altobelli discloses the temporary cast of claim 1, wherein:
the lining body further comprises an outer layer ([0097] discloses an inner layer of liner, followed by the actuators, then an outer layer, and lastly a frame), wherein:
the inner layer and the outer layer define a cavity therebetween ([0097]); and
and the plurality of artificial muscles are disposed within the cavity ([0097]).

Regarding claim 3, Altobelli discloses The temporary cast of claim 1, wherein: 
the inner layer and the exterior shell define a cavity therebetween ([0070], “In one embodiment, the frame has an outer shell and an inner shell”); and 
the plurality of artificial muscles are disposed within the cavity ([0067], “The dynamic interface 16 includes one or more actuators 24 of various shapes and sizes that can be positioned either longitudinally and/or circumferentially along the frame 14”; [0070], “the dynamic interface may be disposed between the outer shell and the inner shell”).

Regarding claim 7, Altobelli does not disclose the temporary cast of claim 1, wherein the plurality of artificial muscles are arranged in a stack such that the expandable fluid region of each artificial muscle in the stack is coaxially aligned.
However, Keplinger discloses wherein the plurality of artificial muscles are arranged in a stack such that the expandable fluid region of each artificial muscle in the stack is coaxially aligned (Keplinger: Fig. 25; Figure 25 shows a plurality of artificial muscles arranged in stacks).
Keplinger discloses the claimed invention except for all of the artificial muscles being coaxially aligned in a stack. It would have been obvious to one having ordinary skill in the art at the time the invention was made to shift the artificial muscles so that all of the artificial muscles coaxially align, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
It would have been obvious to an artisan of ordinary skill before the effective filing date to stack the plurality of artificial muscles of Altobelli as taught by Keplinger.  A skilled artisan would have been motivated to do so because Keplinger teaches that a stack of artificial muscles increases the actuation force. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to pressure changing devices.

Regarding claim 8, Altobelli discloses the temporary cast of claim 7, wherein an axis of alignment of the plurality of artificial muscles in the stack is normal to the inner layer of the lining body (Figs. 23 and 24; these figures show that the bladders are normal to the inner layer).

Regarding claim 9, Altobelli does not disclose the temporary cast of claim 7, wherein the each of the plurality of artificial muscles in the stack are collectively actuatable such that each of the plurality of artificial muscles in the stack are simultaneously actuated or non-actuated.
However, Keplinger discloses wherein the each of the plurality of artificial muscles in the stack are collectively actuatable such that each of the plurality of artificial muscles in the stack are simultaneously actuated or non-actuated (Keplinger: [00148], “Figure 25B shows a l.4-cm-thick stack of six actuators in its inactive and active state, respectively”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to allow the stack of artificial muscles to collectively actuate in the cast apparatus of Altobelli as taught by Keplinger.  A skilled artisan would have been motivated to do so because Keplinger teaches that collectively actuating a stack of artificial muscles multiplies the effect that a single artificial muscle would have. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to pressure changing devices.  

Regarding claim 10, Altobelli discloses the temporary cast of claim 1, wherein the controller is configured to:  determine an initial pressure value from the one or more pressure sensors, wherein the initial pressure value indicates a pressure applied from the plurality of artificial muscles to the inner layer ([0082], “Referring to FIG. 22, with the exemplary embodiment having bladders 728 as actuators 724, a pressure sensor 756 may be placed on the bladder 728 to provide fit information to the control unit 752 through a sensor connector 758”; [0083], “The sensors 756 may be programmed to take an initial pressure reading of a bladder 728”); and
modify actuation of the plurality of artificial muscles to achieve a desired pressure value, wherein the desired pressure value indicates a pressure applied from the plurality of artificial muscles to the inner layer that is different than the initial pressure value ([0082], “In this embodiment, if a loose fit is detected by pressure sensor 756, i.e. the sensed pressure is low, a signal is sent to the control unit 752 to increase the pressure in the corresponding bladder 728 until a high pressure is sensed and therefore a stable condition is achieved”).

Regarding claim 11, Altobelli discloses the temporary cast of claim 10, wherein a consistent amount of pressure applied to the inner layer is maintained based upon a feedback loop maintained by the controller in coordination with the one or more pressure sensors ([0083], “An alternative embodiment includes an active control system with sensors 756 and feedback loops that maintain constant pressure in each actuator 724”).

Regarding claim 12, Altobelli discloses the temporary cast of claim 1, wherein the controller is configured to accept instructions input from a user and modify actuation of the plurality of artificial muscles based on the instructions ([0085], “The user has a control unit 52 that can be programmed with preset numbers or modes that correspond to preset actuator pressures”, “the patient selects a number or mode on the control unit 52, which automatically adjusts the fit and pressure of the actuator(s) 24 to whatever pressure(s) was programmed to that number”).

Regarding claim 13, Altobelli discloses the temporary cast of claim 1, wherein the one or more pressure sensors are each respectively coupled to the housing of an individual artificial muscle of the plurality of artificial muscles ([0083], “in an embodiment having bladders 728, the sensors 756 and feedback loops may be placed on each bladder 728 or on each fluid path 730 of each bladder 728”).

Regarding claim 14, Altobelli discloses the temporary cast of claim 13, wherein each of the one or more pressure sensors are respectively coupled to the housing of the individual artificial muscle of the plurality of artificial muscles in alignment with the expandable fluid region of the housing (Fig. 22; bladders 728; sensors 756).
Altobelli discloses the claimed invention except for the sensor being aligned with the expandable fluid region. It would have been obvious to one having ordinary skill in the art at the time the invention was made to move the sensor form the side to the center of the expandable fluid region, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 15, Altobelli discloses a temporary cast comprising:
an exterior shell (Fig. 1; [Abstract], “A dynamic support apparatus”; [0070], “In one embodiment, the frame has an outer shell and an inner shell”); and 
a lining body ([0097] discloses an inner layer of liner, followed by the actuators, then an outer layer, and lastly a frame), wherein:
	the lining body is removably coupled to the exterior shell ([0097]); and
	the lining body further comprises:
		an inner layer and an outer layer ([0097]);
		one or more pressure sensors communicatively coupled to a controller (Fig. 22; a pressure sensor 756; [0084], “The pressure sensors sense this pressure differential, and the control unit may adjust the pressure of the bladder(s) 728”); and later in the claim,
		a plurality of artificial muscles communicatively coupled to the controller ([0085], “For example, the controller may turn off one actuator 24 at a time to allow blood flow into the region of the turned off actuator 24”).
Altobelli does not disclose a plurality of stacks, each stack of the plurality of stacks comprising a plurality of artificial muscles, wherein:
	Each of the plurality of artificial muscles comprises:
		a housing comprising an electrode region and an expandable fluid region; 
		a dielectric fluid housed within the housing; and 
an electrode pair positioned in the electrode region of the housing, wherein the electrode pair is actuatable between a non-actuated state and an actuated state such that actuation from the non-actuated state to the actuated state directs the dielectric fluid into the expandable fluid region, expanding the expandable fluid region.
However, Keplinger discloses a plurality of stacks (Keplinger: Fig. 25; Figure 25 shows a plurality of artificial muscles arranged in stacks), each stack of the plurality of stacks comprising a plurality of artificial muscles, wherein:
	Each of the plurality of artificial muscles comprises:
		a housing comprising an electrode region and an expandable fluid region (Keplinger: Fig. 21A; [Abstract], “Electrostatic forces between electrode pairs of the transducers generated upon application of a voltage to the electrode pairs draws the electrodes in each pair towards each other to displace a liquid dielectric contained within an enclosed internal cavity of the transducers to drive actuation in various manners”); 
		a dielectric fluid housed within the housing (Keplinger: a liquid dielectric 912); and 
an electrode pair positioned in the electrode region of the housing (Keplinger: Fig. 21A; First and second electrodes 916, 917), wherein the electrode pair is actuatable between a non-actuated state and an actuated state such that actuation from the non-actuated state to the actuated state directs the dielectric fluid into the expandable fluid region, expanding the expandable fluid region (Keplinger: Fig. 21A; When an increasing voltage (V) is applied to the electrodes 916, 917 of the interconnected units 904, electrostatic forces displace the liquid dielectric 912 causing the electrodes 916, 917 to progressively draw together and close”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to replace the bladders with artificial muscles that house electrodes, an expandable fluid region, and a dielectric fluid in the cast apparatus of Altobelli as taught by Keplinger.  A skilled artisan would have been motivated to do so because Keplinger teaches that these type of actuators (peano-type actuators) are capable of fast, muscle-mimetic, linear contractions upon activation. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to pressure changing devices.

Regarding claim 16, Altobelli discloses the temporary cast of claim 15, wherein each of the plurality of stacks are independently actuatable ([0085], “For example, the controller may turn off one actuator 24 at a time to allow blood flow into the region of the turned off actuator 24”).

Regarding claim 18, Altobelli discloses a method for actuating a temporary cast, the method comprising:
the artificial muscle disposed in a cavity between an inner layer and an outer layer of a lining body ([0067], “The dynamic interface 16 includes one or more actuators 24 of various shapes and sizes that can be positioned either longitudinally and/or circumferentially along the frame 14”; [0070], “the dynamic interface may be disposed between the outer shell and the inner shell”).
Altobelli does not disclose generating a voltage using a power supply electrically coupled to an electrode pair of an artificial muscle, wherein: 
the artificial muscle comprises a housing having an electrode region and an expandable fluid region; 
the electrode pair is positioned in the electrode region of the housing;
the electrode pair comprises a first electrode fixed to a first surface of the housing and a second electrode fixed to a second surface of the housing;
and  a dielectric fluid is housed within the housing;
and applying the voltage to the electrode pair of the artificial muscle, thereby actuating the electrode pair from a non-actuated state to an actuated state such that the dielectric fluid is directed into the expandable fluid region of the housing and expands the expandable fluid region, thereby applying pressure to the inner layer of the lining body.
However, Keplinger discloses generating a voltage using a power supply electrically coupled to an electrode pair of an artificial muscle (Keplinger: Fig. 21A; [Abstract], “Electrostatic forces between electrode pairs of the transducers generated upon application of a voltage to the electrode pairs draws the electrodes in each pair towards each other to displace a liquid dielectric contained within an enclosed internal cavity of the transducers to drive actuation in various manners”), wherein: 
the artificial muscle comprises a housing having an electrode region and an expandable fluid region (Keplinger: Fig. 21A; [Abstract], “Electrostatic forces between electrode pairs of the transducers generated upon application of a voltage to the electrode pairs draws the electrodes in each pair towards each other to displace a liquid dielectric contained within an enclosed internal cavity of the transducers to drive actuation in various manners”); 
the electrode pair is positioned in the electrode region of the housing (Keplinger: Fig. 21A; First and second electrodes 916, 917);
the electrode pair comprises a first electrode fixed to a first surface of the housing and a second electrode fixed to a second surface of the housing (Keplinger: Fig. 21A; First and second electrodes 916, 917);
and a dielectric fluid is housed within the housing (Keplinger: a liquid dielectric 912);
and applying the voltage to the electrode pair of the artificial muscle, thereby actuating the electrode pair from a non-actuated state to an actuated state such that the dielectric fluid is directed into the expandable fluid region of the housing and expands the expandable fluid region, thereby applying pressure to the inner layer of the lining body (Keplinger: Fig. 21A; When an increasing voltage (V) is applied to the electrodes 916, 917 of the interconnected units 904, electrostatic forces displace the liquid dielectric 912 causing the electrodes 916, 917 to progressively draw together and close”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to replace the bladders with artificial muscles that house electrodes, an expandable fluid region, and a dielectric fluid in the cast apparatus of Altobelli as taught by Keplinger.  A skilled artisan would have been motivated to do so because Keplinger teaches that these type of actuators (peano-type actuators) are capable of fast, muscle-mimetic, linear contractions upon activation. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to pressure changing devices.

Regarding claim 19, Altobelli discloses the method of claim 18, wherein the artificial muscle is one of a plurality of artificial muscles disposed in the cavity of the lining body (Fig. 3; [0067], “The actuators 24 may be bladders filled with air, incompressible gas or incompressible liquid, electroactive polymers (EAPs), or other types of actuators capable of changing their geometry”; [0070], “the dynamic interface may be disposed between the outer shell and the inner shell”).

Regarding claim 20, Altobelli discloses the method of claim 19, further comprising: measuring a pressure applied to the inner layer of the lining body using one or more pressure sensors disposed in the cavity of the lining body ([0082], “Referring to FIG. 22, with the exemplary embodiment having bladders 728 as actuators 724, a pressure sensor 756 may be placed on the bladder 728 to provide fit information to the control unit 752 through a sensor connector 758”; [0083], “The sensors 756 may be programmed to take an initial pressure reading of a bladder 728”).
Altobelli does not disclose applying the voltage to the plurality of artificial muscles in a selective manner to apply selective pressure to the inner layer of the lining body in response to pressure measurements at the inner layer of the lining body.
However, Keplinger discloses applying the voltage to the plurality of artificial muscles in a selective manner to apply selective pressure to the inner layer of the lining body in response to pressure measurements at the inner layer of the lining body (Keplinger: [Abstract], “Due to the resting shape of the cavity, a zipping-mechanism allows for selectively actuating the electrodes to a desired extent by controlling the voltage supplied”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to apply voltage to the artificial muscles in a selective manner in response to the pressure measurements of the inner lining in the cast apparatus of Altobelli as taught by Keplinger.  A skilled artisan would have been motivated to do so because Keplinger teaches that selective activation allow for the pressure on the user to be modified to promote comfort. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to Pressure changing devices.

Conclusion
The following prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Rapp et al. (US 2017/0100300) discloses an advanced compression garment and system comprising pressure sensors that give feedback to a controller to modify the pressure of the garment.
Toth (US 2010/0056966) discloses a device, system and method for compression treatment of a body part comprising a controller that activated an actuator to increase the compression of the garment.
Rastegar et al. (US 2008/0033228) discloses an external counterpulsation (ECP) device for use in an ambulance for heart attack patients comprising pressure sensors and pressure applicators connected to a control unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth Brown whose telephone number is (571)272-5642. The examiner can normally be reached 8:00 AM – 11:00 AM or 1:00 PM – 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Rachael Bredefeld can be reached at (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SETH R. BROWN/Examiner, Art Unit 3786                    


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786